Case 6:20-cr-00057-JCB-KNM Document 44 Filed 03/10/21 Page 1 of 1 PageID #: 130




                                  No. 6:20-cr-00057-1

                               United States of America
                                          v.
                                  Cory Joe Phillips


                                        ORDER

                 This criminal action was referred to United States Magis-
             trate Judge K. Nicole Mitchell for administration of a guilty
             plea under Federal Rule of Criminal Procedure 11. The mag-
             istrate judge conducted a hearing in the form and manner pre-
             scribed by Rule 11 and issued findings of fact and recommen-
             dation on guilty plea. Doc. 41. The magistrate judge recom-
             mended that the court accept defendant’s guilty plea and ad-
             judge defendant guilty on count one of the indictment. De-
             fendant waived his right to object to the magistrate judge’s
             findings.
                 The court hereby accepts the magistrate judge’s findings
             of fact and recommendation on guilty plea. The court also ac-
             cepts defendant’s plea but defers acceptance of the plea agree-
             ment until after review of the presentence report.
                 In accordance with defendant’s guilty plea, the court finds
             defendant Cory Joe Phillips guilty of count one of the indict-
             ment, charging a violation of Title 21 U.S.C. § 841(a)(1) - Pos-
             session with Intent to Distribute and Distribution of Over 50
             Grams of Actual Methamphetamine.
                                   So ordered by the court on March 10, 2021.



                                                J. C AMPBELL B ARK ER
                                              United States District Judge
